

115 HR 7205 IH: No Budget No Recess Act
U.S. House of Representatives
2018-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7205IN THE HOUSE OF REPRESENTATIVESNovember 30, 2018Mr. Arrington (for himself and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget Act of 1974 to eliminate any August recess for the House of
			 Representatives until the House has approved all annual appropriation
			 bills for the next fiscal year.
	
 1.Short titleThis Act may be cited as the No Budget No Recess Act. 2.House approval of regular appropriation billsSection 309 of the Congressional Budget Act of 1974 (2 U.S.C. 640) is amended by inserting or August after July.
		